Citation Nr: 1003291	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as major depression), on a direct or 
secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.

The Veteran testified in a videoconference Board hearing 
before the undersigned in December 2009, a transcript of 
which is included in the claims file.


FINDING OF FACT

The evidence indicates that the Veteran's acquired 
psychiatric disorder is as likely as not aggravated by his 
bilateral hearing loss.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

In this regard, there has been no claim that the Veteran's 
acquired psychiatric disorder was caused by his service and 
all medical evidence in this case would provide evidence 
against such a finding.  The Veteran is claiming major 
depressive disorder as secondary to bilateral hearing loss.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through November 2007.  The evidence 
indicates major depression first diagnosed in April 2005.  
Therefore, the evidence does show a current acquired 
psychiatric disorder, providing evidence for this claim. 

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  

The Veteran is service connected for: bilateral hearing loss 
at 40 percent disabling effective February 27, 2004, and 
tinnitus at 10 percent disabling effective May 25, 2001.  

The Veteran is indeed service-connected for bilateral hearing 
loss, therefore he is eligible to claim secondary service 
connection for other disabilities caused or aggravated by 
bilateral hearing loss.  

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service or a service-connected 
disability.  To fulfill the burden of proof for service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, service or a 
service-connected disability.  

In a July 2006 VA treatment record, treating psychiatrist Dr. 
"H." offered an opinion letter regarding the Veteran's 
depression and hearing loss.  Dr. H. noted his treatment of 
the Veteran since April 2005.  The Veteran's diagnosis was of 
major depressive disorder, severe, without psychotic 
features, complicating a prolonged bereavement for his third 
wife, who died in October 2004.  Such a statement provides 
evidence against this claim as it indicates a problem not 
associated with service or hearing loss.

However, Dr. H. also noted a long history of hearing loss 
with hearing aids, with which the Veteran still had 
significant difficulty hearing.  The Veteran reported to Dr. 
H. that, in addition to multiple other stressors, his 
difficulties hearing have contributed substantially to his 
chronically depressed mood, as well as causing work problems.  
Dr. H. stated, "in my professional judgment, [the Veteran's] 
primary psychiatric disturbance, his major mood disorder (in 
addition, perhaps, to his paranoid ideation), has been 
substantially influenced by his hearing impairment."

Pursuant to this claim, the Veteran was afforded a VA 
psychiatric examination in January 2007.  The examiner 
opined, based upon a lengthy life history, that the onset of 
the Veteran's major depression came in 1984 upon separation 
from his first wife and his "failure" as a father to his 
two sons.  The examiner noted continued grieving and 
bereavement related to the loss of the Veteran's third wife 
in October 2004, in addition to his hearing loss getting 
worse even with hearing aids.  The examiner also noted 
conflict in the Veteran's work setting at his rooming house.  
The examiner stated, "it appears as though [the Veteran's] 
hearing loss seems to aggravate his depression, which has 
existed on and off for the last 20 some years."  The 
examiner later stated, "It appears to this examiner that the 
hearing loss exhibited itself far after the onset of his 
depression and therefore there is no etiological relationship 
per se.  His major depression originally was caused by family 
issues and a separation and divorce from his first wife and 
the alienation from his two boys and repeating the same 
pattern that his father did 'but worse', and later caused by 
his ex-wives' and wife's deaths.  The latter would be the 
etiological relationship or the cause of his current 
depression, which as time went on clearly has been aggravated 
to a degree as one of many other factors in the creation of 
more depression."

The VA examiner diagnosed major depression, recurrent, severe 
with psychotic features.  The examiner assigned a GAF of 45 
due to the major depressive disorder alone, and 40 total.  
The examiner explained that the GAF of 45, which shows some 
difficulty with reality testing, is aggravated and lowered to 
a GAF of 40 total, by the Veteran's hearing loss, his 
stressor as a manager of his rooming house where he has very 
little authority or control, his continued bereavement from 
the loss of his third wife by death, and finally by a dispute 
over his home with his sons.  The examiner opined that "this 
aggravation seems just as much related to the other three 
factors as it does to the increased hearing loss and 
difficulty keeping his hearing aids working."

The VA examiner submitted an addendum opinion after reviewing 
the claims file.  He again noted the aggravating factors to 
the depression as the deaths of three of his wives in a 3 to 
4 year period, his significant loss of hearing in spite of 
hearing aids, his being thrown out of his "own home" by his 
older son on two occasions during 2003 to 2004, and his very 
stressful job situation.  The examiner stated, "I see no 
specific etiological cause and effect relationship between 
his hearing loss and the onset of major recurring depression, 
which was originally precipitated back in 1984 and 1986.  It 
appears to this examiner that his hearing loss which began to 
accelerate in deterioration in 2004 and 2006 was an 
aggravational factor to an already existing recurring episode 
of major depression, which has been precipitated by the loss 
of wives in 2000, 2002, and 2004.  The current episode of 
depression has other aggravating factors in addition to the 
hearing loss problem."

The Veteran is entitled to the benefit of the doubt that his 
acquired psychiatric disorder is aggravated by his bilateral 
hearing loss.  Because there is an approximate balance of 
positive and negative evidence, the benefit-of-the-doubt 
standard applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal for this issue is granted.

This grant does not suggest that all of the Veteran's 
acquired psychiatric disorder has been caused by his 
bilateral hearing loss.  The RO must evaluate the baseline 
severity and current severity of this disability based upon 
the medical records to determine how much the depression has 
been aggravated by the Veteran's hearing loss.  While this 
may be difficult, such a fact would not provide a basis to 
deny this claim.  

While the Veteran has been found to have an acquired 
psychiatric disorder (depression) secondary to bilateral 
hearing loss, the nature and extent of this disorder related 
to service-connected bilateral hearing loss is not before the 
Board at this time.  

The Board notes the Veteran's testimony in December 2009 of 
receiving recent and ongoing mental health treatment with Dr. 
H., at VA's mental health clinic in Fresno.  The claims file 
includes VA treatment records through November 2007, 
therefore the RO should obtain any treatment records from 
November 2007 through the present to aid in evaluating the 
current severity of this disability.  Such records are not 
needed at this time in light of the decision of the Board, 
granting the Veteran's claim.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
ORDER

Service connection for an acquired psychiatric disorder, as 
secondary to service-connected bilateral hearing loss, is 
granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


